Appeal by the defendant from a judgment of the Supreme Court, Kings County (Alfano, J.), rendered October 22, 1985, convicting him of assault in the second degree and petit larceny, upon a jury verdict, and imposing sentence.
*592Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of a fair trial by the manner in which the court marshaled the evidence in its charge is without merit. The court fairly and accurately summarized the testimony of all three primary witnesses, and was not further required to set forth all the contentions of the parties or the inconsistencies in the evidence (see, People v Saunders, 64 NY2d 665; People v Williamson, 40 NY2d 1073; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837; People v McDonald, 144 AD2d 701). Moreover, the court also advised the jurors that their recollection of the evidence was controlling (see, People v McDonald, supra; People v Scales, 121 AD2d 578).
Further, while the People concede that two remarks made by the prosecutor on summation would have been better left unsaid, in light of the overwhelming evidence of the defendant’s guilt these remarks were harmless error (see, People v Roopchand, 107 AD2d 35, supra).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find that they are either unpreserved for appellate review or without merit. Brown, J. P., Kooper, Harwood and Rosenblatt, JJ., concur.